BATTS, Circuit Judge.
[1] The indictment charges violation of White Slave Act June 25, 1910, c. 395, 36 Stat. 825 (Comp. St. 1916, §§ 8812-8819). The allegation that the transportation was from a place in the Southwestern division of the Southern district of Georgia fixes jurisdiction therein.
[2] The evidence indicates that defendant’s unlawful-purpose may have been consummated by rape. That the offense proved may con*61tain the elements of a graver crime, cognizable by the state laws, does not affect the prosecution.
The Supreme Court has recognized no qualifications to the comprehensive literal terms of the White Slave Act. Questions as to its constitutionality are foreclosed.
[3] The disposition of a motion for a new trial, based upon alleged newly discovered evidence, is within the discretion of the trial judge, subject to review for manifest abuse. There is in this case an absence of anything to indicate that the motion was not disposed of properly.
The judgment is affirmed.